Citation Nr: 0820429	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  02-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran withdrew his 
request for a Board hearing via a June 2003 statement.

In an August 2003 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran subsequently appealed this issue to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the veteran's claim 
for readjudication.  In a December 2004 Order, the Court 
granted the joint motion, vacated the Board's August 2003 
decision, and remanded this case to the Board for 
readjudication.

In compliance with the Court Order, the Board remanded the 
veteran's claim in March 2005 for additional development.  
Such development has been completed, and the veteran's claim 
is properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran's enlistment psychiatric examination was 
normal.

2.  The veteran did not engage in combat.

3.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.

4. The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.

A letter dated in April 2001 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence related to his claim.  The 
veteran was told of what the information needed to show in 
order to warrant service connection.

A letter dated in April 2005 provided the veteran with a PTSD 
stressor questionnaire in order to help him substantiate his 
claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in September 2006.

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in March 2008, which was prior to 
the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his attorney has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded examinations on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran served on active duty from May 1969 to February 
1973.  His DD Form 214 does not reflect any decorations which 
are indicative of combat service.  His specialty was listed 
as a jet engine mechanical specialist.  The veteran's service 
medical and personnel records reveal no psychiatric or 
disciplinary problems.  On enlistment examination in 
September 1968, the veteran's psychiatric system was normal.  
A notation, dated on May 1969, reflects that the veteran was 
again examined, no additional defects were discovered, and he 
was found to be fit for service.  Upon separation in December 
1972, his psychiatric examination was normal.

During a period of hospitalization in August 1988, the 
veteran was noted as having depression.  A July 1989 VA 
examination report shows that the veteran was diagnosed as 
having an adjustment disorder with a depressed mood.

In 1989, the veteran suffered a left-sided cerebrovascular 
accident (CVA), which resulted in right-sided hemiplegia and 
moderate aphasia.

It is noted that from the mid 1990s to 2004, the veteran 
received extensive treatment at the VA and the Vet Center.  
Among the pertinent diagnoses were depression, PTSD, a 
personality disorder, and alcohol and drug abuse.  The 
veteran was hospitalized at VA numerous times for psychiatric 
problems including suicidal ideation.  In a Vet Center 
record, the veteran reported a history of traumatic events 
including picking up downed pilots, and seeing cargo planes 
full of bodies.

In September 1999, the veteran was struck on the left side of 
his head and lost consciousness for 20 to 30 minutes.

An October 1999 VA examination report shows that the veteran 
reported he had served in Thailand and worked on jet planes.  
He said he felt as though he had been instrumental in sending 
troops to their death.  It was noted that the veteran had 
aphasia with some difficulty in finding words to express his 
thoughts.  He reported he had not previously been diagnosed 
as having PTSD.  Following an examination, the diagnoses 
included dementia with a depressed mood.  It was opined that 
the veteran did not have PTSD but did have an organic brain 
syndrome with a significant amount of depression and marked 
difficulty with attention, concentration, and recent memory.

A September 2000 VA examination report shows that the veteran 
had a great deal of difficulty expressing his thoughts 
verbally.  It was noted that information was obtained both 
from his file and by making statements which he would agree 
or disagree with.  There was minimal spontaneous 
conversation, and it was noted that the veteran was unable, 
at times, to comprehend and answer questions.  It was noted 
that prior to his being drafted into the military in 1969, 
things were going well.  After being drafted, he said, he was 
stationed in Thailand.  He said he was not involved in 
fighting and felt guilty that he had not had more active 
assignments.  He reported he had difficult active duty 
experiences in that he witnessed cargo planes full of bodies.  
He also said he felt that he was, at times, harassed and 
intimidated by other military personnel due to his ethnicity.  
Following an examination, the Axis I diagnoses were: a mood 
disorder associated with a general medical condition; chronic 
recurrent major depression associated with a CVA; a history 
of a closed head injury (CHI) and seizures; and dementia 
association with a CVA and CHI.  The Axis II diagnosis was a 
personality disorder not otherwise specified with antisocial 
and histrionic traits.  The examiner noted that PTSD had been 
previously diagnosed, and the basis for this diagnosis was 
unclear.  It was commented that the current evaluation did 
not reveal PTSD.  The veteran's military service was noted as 
a life-changing event.  It was acknowledged that the veteran 
had some difficult experiences but that he did not meet the 
diagnostic criteria for PTSD.

In a November 2001 statement, a Vet Center psychologist 
indicated that the veteran reported a pre-service history of 
being beaten by his father every day from the age of five.  
He also reported having been sexually abused by an uncle.  
The veteran said he believed that his military experience 
exacerbated his problems.  When describing his military 
history, the examiner noted that the veteran had difficulty 
communicating his experience due to his expressive aphasia.  
It was noted that the veteran's communication difficulty was 
problematic as his history was needed to establish diagnostic 
criteria A.  It was noted that he worked on jet planes during 
his Air Force service.  He reported he had transported body 
bags that were on the planes.  He said he was verbally abused 
by his superior and other men.  He had difficulty dealing 
with authority figures as he saw them as an extension of his 
abusive father.  He did not complain because he believed that 
the complaints would result in a tarnished record.

His occupational specialty and duties during the Vietnam War 
did not clearly suggest that he was exposed to trauma.  It 
was not clear that he was exposed to the threat of death or 
serious injury, or that he witnessed death or serious injury 
of others.  It was noted he felt guilty about his 
participation in fixing planes that sent pilots off to their 
deaths.  It was opined that his early experience of severe 
physical and sexual abused placed him at higher risk for 
development of PTSD.  It was noted that research studies had 
determined that a history of prior exposure to traumatic or 
chronic stress was a potent risk factor for PTSD, especially 
if experienced at an early age.  In studies of Vietnam 
veterans, those with a history of childhood physical abuse 
were more likely to have PTSD than those who did not 
experience abuse.  It was noted that the veteran's problems 
with authority figures, his history of being bullied, and his 
poor interpersonal skills left him with few resources to cope 
with wartime service.  It was opined that his turning to 
substance abuse was consistent with a history of trauma.  It 
was noted he had been diagnosed as having PTSD for many 
years, and would probably always be unemployable.  The 
provider noted that it was clear that his military service 
had exacerbated his problems.  Finally, the examiner noted 
that the veteran cannot clearly speak for himself, and it 
would be giving him the benefit of the doubt to diagnose him 
as having PTSD.

In response to several requests, the Social Security 
Administration indicated in August 2005, April 2007, June 
2007, and January 2008 written statements that searches of 
their headquarters and offsite storage locations were 
unsuccessful in locating any records regarding the veteran.  
The January 2008 statement indicated that the veteran filed a 
claim for Supplemental Security Income in September 1988 and 
for Social Security Disability in March 1996.  When claims 
files have been inactive for a number of years, as in the 
veteran's case, the folders are customarily destroyed.

In November 2005, the veteran submitted a PTSD Questionnaire.  
He indicated that his alleged stressful events occurred in 
December 1972.  He provided the location and the unit to 
which he was assigned.

In July 2006, the veteran submitted a written statement.  He 
indicated that his father and uncle abused him as a child.  
He stated that while in service, he was a victim of 
discrimination.  While stationed in Thailand, the war 
surrounded him.  The veteran felt guilty that he helped 
repair planes that would be used in causing many deaths.  One 
night, he was working with cargo planes.  He got on board the 
aircraft and smelled death.  Inside the aircraft were 
approximately 23 body bags containing dead soldiers.  The 
veteran was only able to stay two-and-a-half hours.  
Following service, he used and abused drugs to make life 
bearable.  Post-service, his declining health and the death 
of his sister contributed to his PTSD.

Following a request by the RO, the U.S. Army & Joint Services 
Records Research Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)), which was 
provided with the veteran's claimed stressors, indicated in 
July 2007 that it was unable to document that the veteran 
witnessed body bags or was exposed to the smell of bodies 
while in service.

In January 2008, the RO made a formal finding that the 
veteran's Social Security records were unavailable.  The RO 
also found that it had followed all requisite procedures, but 
the veteran's alleged in-service stressor had not been 
verified.

In February 2008, the veteran underwent VA examination.  His 
claims file was reviewed.  He contended that he was exposed 
to dead bodies and body bags while on duty in Thailand.  He 
described significant insomnia and sleep disturbance.  He had 
occasional nightmares.  He did not refer specifically to 
events which occurred in service as being the subject of his 
nightmares.  Sometimes he dreamt of his post-service motor 
vehicle accidents.  Thoughts of these accidents also caused 
him anxiety.  His anxiety level was related to his physical 
well-being.

The veteran complained of moodiness.  He denied physical 
violence toward other people but had a history of self-
mutilation and attempts to kill himself.  He felt sad on a 
daily basis and was usually tearful.  His energy, interest, 
and motivation levels were low.  At times, he stayed in bed 
for many days in a row.  The veteran had infrequent social 
interactions and isolated himself.  He did not like being 
around other veterans because they made him feel more 
depressed.  He also tended to have more nightmares of violent 
episodes if he saw people who were in service.

Following examination, the examiner opined that the veteran's 
presentation was most consistent with depressive disorder, 
recurrent.  He also had difficulties with cognitive 
disorders, not otherwise specified, secondary to his post-
service history of multiple head injuries and stroke.  There 
was no indication of symptoms which would be consistent with 
PTSD at this time.  The Axis I diagnoses were: major 
depressive disorder, recurrent, current mood is severely 
depressed, without psychotic features; cognitive disorder, 
not otherwise specified, secondary to multiple head injuries 
and stroke; and polysubstance dependence, by history, 
cocaine, methamphetamine, alcohol reportedly in remission for 
at least five years.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b) (2007).  
In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The lay person is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him or her through his or her senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as lay person, 
he or she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), (f).

As an initial matter, the Board notes that the veteran did 
not engage in combat with the enemy.  His service personnel 
records show that he did not receive any citations or awards 
for participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  The veteran does not claim he had combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) 
are not applicable.

The veteran has not claimed that he had combat service but 
rather asserts that he served in Thailand as a jet mechanic 
specialist.  He reports that his main duties involved working 
with jet planes.  He asserts that his non-combat stressors 
include dealing with body bags, the smell of dead bodies, and 
being bullied by fellow servicemen and those in authority.  
It is noted that the veteran's stressors must be corroborated 
as they are of a non-combat nature.  The veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of an alleged stressor.  In the instant case, the 
RO asked the veteran to provide all possible information 
regarding his claimed stressor.  After obtaining such 
information from the veteran, the RO submitted the veteran's 
claimed stressor of handling body bags and smelling dead 
soldiers to the JSRRC, which indicated it was unable to 
document the veteran's claimed stressor.  The RO followed all 
appropriate procedures in attempting to verify the veteran's 
claimed stressor.  However, such verification could not be 
obtained.  Therefore, there is no corroborating evidence on 
file establishing the occurrence of the veteran's in-service 
stressors.

There are no abnormal psychiatric findings during the course 
of the veteran's period of service.  Rather, his psychiatric 
examination was normal upon enlistment and separation.  While 
a Vet Center clinical psychologist has suggested that the 
veteran had PTSD prior to service, his enlistment examination 
reflects that his psychiatric system was normal, and he is to 
be presumed sound.  More discussion of this matter will 
follow.

Evidence on file shows that many years after his service 
discharge, beginning in the late 1980s, the veteran was 
diagnosed as having psychiatric problems including 
depression.  There are a few references to PTSD as well.  In 
July 1999, the veteran filed a claim of service connection 
for PTSD.  Notably, the veteran underwent VA examinations in 
1999, 2000, and 2008 to ascertain the nature and etiology of 
any PTSD.  Specifically, an October 1999 VA examination 
report shows that the veteran was interviewed and examined, 
and PTSD was not diagnosed.  Rather, it was determined that 
the veteran had an organic brain syndrome with a significant 
amount of depression.

A September 2000 VA examination report shows that the veteran 
was again interviewed and examined, and the claims file was 
reviewed.  It was acknowledged that the veteran had some 
difficulty with answering and understanding questions because 
of aphasia.  Nevertheless, it is clear that the examiner made 
every effort to afford the veteran a comprehensive 
examination order to ascertain the nature of the veteran's 
psychiatric condition.  Following an examination, the veteran 
was diagnosed as having: a mood disorder associated with a 
general medical condition, chronic, recurrent major 
depression associated with a CVA, a history of CHI and 
seizures, and dementia associated with a CVA and CHI.  PTSD 
was not diagnosed.  Notably, the VA examiner acknowledged 
that the veteran had been previously diagnosed as having 
PTSD, and the basis for the diagnosis was unclear.

The February 2008 VA examination report shows the veteran was 
evaluated for a third time, and his claims file was reviewed.  
Following examination, the examiner concluded that the 
veteran did not have a diagnosis of PTSD.  Instead, his 
symptoms were indicative of major depressive disorder and a 
cognitive disorder related to post-service events and 
injuries.  Symptoms consistent with a diagnosis of PTSD were 
not found.

The Board finds the three VA examination reports (prepared by 
psychiatrists), which reflect the opinion that the veteran 
does not have PTSD, are highly probative.  The examinations 
were based on an interview and examination of the veteran as 
well as a review of the claims folder.  It is also notable 
that the examiners acknowledged previous PTSD diagnoses but 
were unable to rationalize such and instead provided 
alternative diagnoses for the veteran.

Regarding PTSD diagnoses on file, a November 2001 statement 
from a Vet Center clinical psychologist reflects the opinion 
that the veteran has PTSD that was aggravated by military 
service.  It is unclear whether she believes that PTSD was 
actually aggravated during the course of service or whether 
the aggravation occurred sometime thereafter.  It was opined 
that the veteran had PTSD which stemmed from childhood abuse.  
It was noted that the veteran's early experience of severe 
abuse placed him at a higher risk for development of PTSD, 
and that military service aggravated such.  Notably, it was 
also pointed out that the veteran's occupational specialty 
was not suggestive of exposure to trauma.  Further, it was 
noted that it was not clear that the veteran was exposed to 
threat of death or serious injury, or that he witnessed the 
death or serious injury of others during service.

The Board finds that the November 2001 opinion of the Vet 
Center clinical psychologist lacks significant probative 
value.  There is no evidence that she reviewed the claims 
folder prior to rendering her opinion.  There is no evidence 
that the veteran complained of, was treated for, or was 
diagnosed as having psychiatric problems prior to service.  
Further, aside from the 2001 opinion, there is no evidence on 
file which details the veteran's childhood abuse or reflects 
a diagnosis of PTSD based on childhood trauma.  With regard 
to the veteran's service, it is noted that the veteran's 
enlistment examination shows he did not have PTSD and is to 
be presumed sound.  There is no evidence of any psychiatric 
problems during service.  By the clinical psychologist's own 
admission, the veteran did not experience threat of death or 
serious injury or witness the death or serious injury of 
others during service.  Further, none of the veteran's non-
combat stressors have been corroborated by independent 
evidence.  The Board would emphasize that it is not bound to 
accept either the veteran's uncorroborated account of his 
stressful experience or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran has having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

While the Vet Center clinical psychologist may have accepted 
the veteran's account of his experiences during service, the 
VA is not required to do the same, charged as it is with the 
duty to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Except 
for the veteran's uncorroborated general statements, there is 
no credible evidence to establish that the veteran actually 
experienced any stressors.  In the absence of any credible 
evidence to corroborate the veteran's alleged stressors, the 
Board finds no basis to support a diagnosis of PTSD based on 
incurrence or aggravation.

To the extent that the Vet Center examiner believes that the 
veteran has PTSD, regardless of the cause, the opinion is of 
diminished probative value when compared to the other 
detailed records that establish that he does not have PTSD.  
The Board concludes that the evidence establishes that the 
veteran does not have PTSD and that further discussion of the 
presumptions of soundness and aggravation would be an 
exercise in futility.  Since he does not have PTSD, such did 
not pre-exist service and such was not aggravated by service.  
To the extent that there are other diagnoses of PTSD, such 
references did not lay any foundation for the theory of its 
existence or identify the stressor as an in-service stressor.  
As such, references are of lessened probative value.

The Board has carefully considered the benefit-of-the-doubt-
rule, but is unable to find that the positive and negative 
evidence is, under applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


